Citation Nr: 1201113	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the Veteran's daughter, K.N.G., is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support, prior to attaining the age of 18 years.

2.  Entitlement to an effective date prior to December 30, 2003, for the award of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date prior to October 8, 1999, for the award of service connection for osteoarthritis and degenerative disc disease of the dorsolumbar spine (spine disability), based on clear and unmistakable error (CUE) in an August 1955 rating decision severing service connection for a spine disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2006, December 2006, and November 2007, of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2010, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

These claims came before the Board in May 2010.  At that time, it was determined that additional evidentiary development was necessary prior to adjudication of the Veteran's claims.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an effective date prior to December 30, 2003, for the award of TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  On July 29, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of whether his daughter, K.N.G., was entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years, was requested.

2.  By rating action of March 1947, service connection for a spine disability was granted; such service connection was severed by rating action of August 1955.

3.  The grant of service connection for a spine disability was not clearly and unmistakably erroneous; therefore, severance of service connection was not in order.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of whether the Veteran's daughter is entitled to recognition as a helpless child, on the basis of permanent incapacity for self-support prior to attaining the age of 18 years, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2.  Clear and unmistakable error in the August 1955 rating action that severed service connection for a spine disability has been established.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  See 38 C.F.R. § 20.204 (2011).  In a statement of  July 2011, the Veteran withdraws his appeal of the denial of his claim of whether his daughter is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

The Board notes that notice and assistance requirements are not applicable to requests for revision of a final decision based on CUE because the matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001). 



Moreover, as the decision below constitutes a full grant of the benefit sought in the present appeal, any deviation in the execution of the VCAA requirements by the RO constitutes harmless error, and does not prohibit consideration of this matter on the merits. 

III.  Law and Analysis

The Veteran is seeking an effective date prior to October 8, 1999, for the award of service connection for his spine disability.  Specifically, the Veteran contends that he is entitled to an effective date back to March 1947, based on CUE in an August 1955 rating action.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  For disability compensation stemming from direct service connection, the effective date will be the day following separation from active service or date entitlement arose if claim is received within 1 year of separation from active service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i) (2011). 

The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2), (r) (2011). 

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  See 38 C.F.R. § 3.105(a) (2011).  CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  See 38 U.S.C.A. §§ 5109A, 7105(b)(1), (c) (West 2002); 38 C.F.R. § 3.105(a) (2011). 
It is not just any error but rather it is the sort of error that, had it not been made, would have manifestly changed the outcome of the rating decision so that the benefit sought would have been granted.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that failure to fulfill duty to assist cannot constitute clear and unmistakable error).  It is not simply a disagreement with how the facts were weighed or evaluated.  Rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  See Russell, 3 Vet. App at 313.  A determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378, 1381 (1999); Eddy v. Brown, 9 Vet. App. 52 (1996).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993). 

A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  See Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  See Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

The Veteran filed his original service connection claim for a spine disability in March 1947.  The following facts were then of record: service treatment records, which demonstrated complaints of tenderness and pain in the interscapular area upon heavy lifting, with subsequent treatment with heat and massage.  See Service Treatment Records; May 1, 1946, May 21, 1946, and May 26, 1946.  Upon separation examination in 1946, the Veteran noted his back injury in 1944 when ammunition fell on his back.  Examination and radiograph reports of the spine were normal.  See Service Treatment Record, December 23, 1946.  Based upon the Veteran's claim of a current spine disability and the evidence of back pain in service, the RO granted the claim of entitlement to service connection for a scaro-iliac injury and weakness, and a 10 percent disability rating was assigned.

In February 1950, the Veteran participated in a routine VA examination to determine the current level of severity of his spine disability.  At that time, the Veteran again reported the injury he suffered in 1944, when a load of ammunition fell from a truck onto his back.  He stated that while he had not received treatment for his back since his discharge from active duty service, he continued to suffer from dull, aching pain in the upper dorsal region of the back while heavy lifting.  The pain did not radiate to the Veteran's arms.  Upon physical examination, the VA examiner noted no loss of motion of the back.  The Veteran complained of mild tenderness over the upper dorsal spine.  There was no muscle spastic, straight leg raises were normal and there was no tenderness in the neck.  The VA examiner diagnosed the Veteran with the residuals of a mild, upper back contusion.  Radiograph reports of the cervical and dorsal spine were normal.  See VA Examination Report, February 8, 1950.

A March 1950 rating action continued the Veteran's previously assigned 10 percent disability rating for his spine disability, based upon the February 1950 VA examination report.

In April 1955, the Veteran participated in a routine VA examination to determine the current level of severity of his spine disability.  At that time, the Veteran continued to complain of dull, aching pain in the upper dorsal region of the back while heavy lifting.  He also reported a "clicking sensation" in his upper back.  The Veteran stated that he had not lost any time from his employment due to his spine disability.  Upon physical examination, the Veteran's spine was demonstrative of normal contour and alignment, with normal range of motion.  The VA examiner commented that the area the Veteran complained about included the upper thoracic and lower cervical regions of the spine.  The Veteran was diagnosed with the residuals of an old contusion of the upper thoracic spine.  Radiograph reports of the lateral cervical and later upper thoracic spine were negative.  See VA Examination Report, April 19, 1955.

On June 2, 1955, the RO proposed severance of the Veteran's service-connected sacro-iliac injury with weakness.  The proposal stated that the previous March 1947 and March 1950 rating actions contained CUE; in fact, there was no tenable basis to award service connection, in the absence of verified trauma to the sacro-iliac and complete absence of residual pathology as a result thereof.  The Veteran was given 60 days to submit additional evidence.  

An August 1955 rating action severed service connection for a spine disability.  The Veteran was notified of the denial, but did not perfect an appeal.

The Veteran submitted a subsequent claim for service connection for a spine disability in May 1996 that was denied and not properly appealed.  His most recent claim to reopen was received on October 8, 1999.  A rating decision issued in June 2001, declined to reopen the Veteran's claim.  The Veteran timely appealed this determination in June 2002.  In October 2004, the Board reopened and granted the Veteran's claim.  A 10 percent disability rating was assigned from October 8, 1999, and a 20 percent disability rating was assigned from December 11, 2004.  The Veteran submitted a notice of disagreement with these disability ratings in March 2005.  A subsequent February 2006 rating action assigned a 40 percent disability rating for the Veteran's spine disability, effective October 8, 1999.

In November 2007, the Veteran disagreed with the effective date assigned for his award of service connection for a spine disability, requesting an effective date prior to October 8, 1999, for the reinstatement of service-connected disability compensation based on CUE in the August 1955 rating action, which severed service connection for a spine disability.  He contends that the evidence before the RO at that time supported a grant of service connection, the decision to sever it was improper.  The Veteran and his representative appear to assert that the RO's reliance on the April 1955 VA examination report alone to sever service connection was improper.

The central question on appeal is whether the August 1955 rating action properly severed service connection for the Veteran's spine disability.

Under the applicable criteria effective in February 1947, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  See 38 C.F.R. § 3.77 (1946).  According to 38 C.F.R. § 3.5 (1946), the rating board at the RO had original jurisdiction to determine issues of service connection.  The decisions of the RO's rating board were required to strictly conform to the laws, regulations, decisions of the VA administrator, and defined policies of the VA administrator.  See 38 C.F.R. § 3.6 (1946).  However, in determinations involving the question of service connection, due consideration was to be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, his medical records, and all pertinent medical and lay evidence.  See 38 C.F.R. § 3.77(b) (1946).

According to the criteria effective in August 1955, no rating board could reverse or amend a prior decision except where there was a change in law or reversal is "obviously warranted by a clear and unmistakable error" committed in the prior decision.  For reversal of a prior decision, clear and unmistakable error must be shown by the evidence in the claims file at the time the prior decision was rendered.  See 38 C.F.R. § 3.9(a) (1955).  Whenever a rating board was of the opinion that a revision of a previous decision was warranted on the facts of record in the case at the time the decision in question was rendered, that is a difference of opinion being involved rather than a finding of clear and unmistakable error, the file was to be forwarded to the Chief Benefits Director with a detailed explanation.  See 38 C.F.R. § 3.9(b) (1955).  Authority to sever service-connection upon the basis of clear and unmistakable error was vested with the RO.  However, the burden of proof in showing that clear and unmistakable error had been committed was on the government.  If service connection was severed, the claimant was to be immediately notified in writing of the contemplated action, with detailed reasons therefore, and would be given 60 days from the date on which such notice was mailed to his last address of record, to present additional evidence pertinent to the question.  See 38 C.F.R. § 3.9(d) (1955).

The laws and regulations in effect in March 1947 clearly indicate that the rating board had authority to grant service connection for a spine disability resulting from military service.  In that 1947 determination, the RO was authorized to consider a wide range of evidence to include lay statements.  While current VA adjudicators cannot make medical determinations, VA rating boards in 1947 were allowed to make such determinations and, in fact, usually included a medical professional on the board to help in these determinations.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board finds that the issuance of the proposed severance in June 1955, and the ultimate severance rating action in August 1955, were in compliance with relevant due process requirements.  See 38 C.F.R. § 3.105(d) (1955).

The Board can find no evidence, however, in the March 1947 decision that a clear and unmistakable error was committed in the grant of service connection for a spine disability.  There is no evidence that a spine disability existed prior to entrance into active service.  The separation examination does indicate the Veteran's complaints of a back injury in 1944 and continuing pain.  While the separation examiner did not diagnose a specific spine disability, the Veteran continued to complain of back pain in his subsequent VA examinations in February 1950 and April 1955. 

The Veteran's lay evidence indicated that he initially injured his back in 1944 and his military records clearly indicate that he sought subsequent treatment for back pain in 1946.  His post-service examiners diagnosed the Veteran with residuals of an old contusion of the upper thoracic spine and in no way indicated that this in-service injury was not the onset of the diagnosed disorder. 

The only reasons and bases given by the rating board in August 1955 to justify its severance of service connection were (1) that the prior March 1947 and March 1950 rating actions were held to involve CUE and (2) there was no tenable basis for the grant of service connection in the absence of verified trauma to the sacro-iliac and the complete absence of residual pathology as a result thereof.  

The regulations are clear that in 1955, the burden was on the government to show clear and unmistakable error in the prior decisions.  The rating board of 1955 failed to cite to any specific laws or regulations warranting its action nor did it detail the evidence that would show the 1947 and 1950 rating decisions were clearly and unmistakably in error.  The 1955 decision makes much of the fact there is no diagnosis for a spine disability in the 1947 service separation examination report.  However, the criteria is clear that the rating board of 1947 had the authority to consider the circumstances of the Veteran's service and his lay evidence, in addition to the medical evidence, and render a medical judgment, that is a nexus, based on this entire record.  Therefore, the rating board of August 1955 failed in fulfilling its burden of showing that clear and unmistakable error had been committed in the March 1947 decision to grant service connection for a spine disability.

The Board finds that the RO erred in severing the Veteran's award of service connection for a spine disability in August 1955.  Had this determination not been made, the Veteran's circumstances would have been manifestly different in that he would have retained all benefits entitled to him as a recipient of a service-connected disorder.  Therefore, the rating decision of August 26, 1955, was clearly and unmistakably erroneous and the Veteran is entitled to service connection for a spine disability, effective from February 14, 1947.

Where the Veteran claims an earlier effective date and where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  See 38 C.F.R. §§ 3.104(a), 3.400(k) (2011). 





ORDER

The appeal of the denial of the claim of entitlement to permanent incapacity for self-support for K.N.G., the Veteran's daughter, is dismissed.

Clear and unmistakable error having been committed in the rating action of August 26, 1955, that severed service connection for a spine disability, service connection for said disability is reinstated effective from February 14, 1947.


REMAND

As indicated above, the Board has granted the Veteran's claim of entitlement to an effective date prior to October 8, 1999, for the restoration of service connection for a spine disability based on CUE in an August 1955 rating decision.  As the RO has not yet had the opportunity to properly rate the Veteran's spine disability from February 14, 1947, to the present, the Board finds that his claim of entitlement to an effective date prior to December 30, 2003, for the award of TDIU, is inextricably intertwined with this determination.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, the claim is remanded to the RO/AMC to be readjudicated upon an appropriate staging of the Veteran's spine disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Following the appropriate review and staging of the Veteran's award of service connection for a spine disability, effective February 14, 1947, the RO/AMC is requested to readjudicate the Veteran's inextricably intertwined claim of entitlement to an effective date prior to December 30, 2003, for the award of TDIU.

2.  If the claim is not resolved to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


